 C)In theMatter ofTHEHOFMANNPACKING CO.,INC.,' EMPLOYERandUNITED PACKINGHOUSEWORKERS Or AMERICA, C.I.0., PETITIONERCase No. 3-RC-339.-Decided December 13, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold Kowal,hearing officer.The hearing officer's rulings made at the hearing areare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations and the individual involved claim torepresent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 1, A. F. L., herein called the AFL, entered into a con-tract with the Employer covering the employees here involved, whichwas to be effective from May 1, 1948, to April 30, 1949, and auto-1Name of Ernployer as amended at the hearing.2The hearing officer properly granted the motion to intervene by William Weiss, anindividual, on the basis of a showing of interest submitted to the hearing officer and ac-cepted by him as adequate.We find no merit in the objection to such intervention by theother intervenor in the proceeding which objection was made on the grounds that Weiss(a) is not a labor organization within the meaning of the Act, (b) has not complied withthe filing requirements of the Act, and (c) does not have the objects and purposes requiredunder the Act for a labor organization.Section 2 (.4) of the Act empowers individuals aswell as labor organizations to represent employees for purposes of collective bargaining;the filing requirements of the Act do not apply to individuals(Acme Boot Manufacturingcompany, Inc., 76NLRB 441) ; and all that need be shown by an individual seekingrepresentative status is that such status is sought for the purpose of collective bargaining,as was shown here.87 NLRB No. 80.601 0602DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatically renewable from year to year thereafter in the absence of anotice to alter or terminate the contract given 60 days prior to anytermination date.The AFL contends that the contract was auto-matically renewed on May 1, 1949, and is therefore a bar to the petition,which was not filed until August 30, 1949.3This contract, however, contains the following union-security pro-vision:'The Employer will employ when available, such members of theLocal as it may from time to time require . . ., provided thata sufficient number of competent members are available to meetsuch requirements. If the Local should not have any membersin good standing available, the Employer may employ such otherperson or persons who are ' not members of the Local, but suchpersons must become members of the Local within thirty (30)days after the commencement of such employment... .No election has even been conducted by the Board under Section9 (e) of the Act authorizing the AFL to execute a union-securityagreement with the Employer.Accordingly, the inclusion of any typeof union-security clause in a contract between the AFL and the Em-ployer would prevent such a contract from being a bar to a currentdetermination of representatives'Moreover, the clear effect of theunion-security provision here is to require that the Employer givepreferential treatment in the hiring of employees to members of theAFL. Such a provision goes beyond the limited form of union-security agreement permitted by Section 8 (a) (3) of the Act, and isthus illegal and no bar to the instant petition, without regard towhether its execution was authorized by an election conducted underSection 9 (e) of the Act.5The contract in question also contains a severability clause asfollows :It is the intention of the parties, in the event that the employer'swork falls within interstate commerce, to comply with the LaborManagement Act of 1947. In the event that any of the clauses ofthis agreement should violate the Labor Management Act, theCompany and the Union agree to renegotiate those portions ofthe contract that are in conflict with said Act.However, the bal-ance of the contract shall remain in full force and effect.We have held, however, in cases involving similar severabilityclauses, that the reasonable -construction to be given such a clause, as .8 The original petition was filed on this date;an amended petition was filed on October 4,1949.4C.Hager &SonsHinge Manufacturing Company,80 NLRB 163.5Charles E. Hires Co., New York Electric Water Cooler Division,85 NLRB 1208. THE HOFMANN PACKING CO., INC.603it relates to an unlawful union-security clause, is that the union-security provision remains effective unless and until the proper tri-bunal determines that it is invalid; and accordingly that the restraintupon employees desiring to refrain from union activities within themeaning of Section 7 of the Act which results from the mere existenceof the unlawful union-security provision requires the application ofour usual contract bar principles in such situationsWe find, therefore, for the reasons stated above, that the contractbetween the AFL and the Employer does not preclude a present deter-mination of representatives,?4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production employees, excluding maintenance employees,8chauffeurs, office and clerical employees, managers, foremen, super-intendents, and all other supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, lender the direction and super-vision of the Regional Director for the Region in which this case washeard, and,subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be. represented, for purposes of collective bargaining, byUnited Packinghouse Workers of America, C. I. 0., by AmalgamatedMeat Cutters and Butcher Workmen of North America, Local 1,A. F. L., by William Weiss, or by none.aEvans Milling Company,85 NLRB 391.4Accordingly, it is unnecessary for us to determine whether a reopening of the Contractby the AFL on February 24, 1949, which allegedly was for the sole purpose of, and resultedonly in, the renegotiation of wages, was a sufficient reopening of the contract to prevent itsautomatic renewal, and to render the contract no bar to this proceeding on that ground.9The maintenance employees are an engineer, a mechanic, and a janitor. In view oftheir exclusion from the contract unit for a period of 10 years, and their somewhat differentduties, supervision, and working conditions, we exclude them from the unit in accordancewith the agreement of the parties. Cf.'Wilson &Co., Inc.,81 NLRB 497.